UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):September 23, 2008 HOME SYSTEM GROUP (Exact name of registrant as specified in its charter) Nevada 000-49770 43-1954776 (State of Incorporation) (Commission File No.) (IRS Employer ID No.) No. 5A, Zuanshi Ge, Fuqiang Yi Tian Ming Yuan, Fu Tian Qu, Shenzhen City People's Republic of China (Address of Principal Executive Offices) Registrant's Telephone Number, Including Area Code: 086-755 -83570142 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement. On September 23, 2008, Home System Group (the "Company”) entered into a Share Purchase Agreement (the "Agreement") with Asia Forever Investment Limited(Asia Forever)and Asia Forever’s shareholders ( the “Shareholders”) , pursuant to which the Company agreed to acquire 100% of the ownershipinterests in Asia Forever from the Shareholders for approximately $39,000,000 (the "Purchase Price"), which is payable in cashno later than the end of 2010. The obligation to pay the the Purchase Price will be evidenced by non-interest-bearing, unsecured promissory notes (the "Notes") delivered by the
